                        Case 2:19-cv-00397-TC Document 6 Filed 01/24/20 Page 1 of 2



Response to Order to Show Cause

                                                                                             n'·::-rc~1rT   r:ou1<r
                                         UNITED STATES DISTRICT COURT
                                                       for the
                                                                                       Z/JZO JM~ 2 t.1 F=> I: l 3
                                                   District of Utah

                                                  Central Division


                                                         )       Case No.   2: 19-cv-00397
                                                         )
                     TRAVIS CRACRAFT                     )       Judge:     Tena Campbell
                                                         )
                                                         )
                                  -v-                            RESPONSE TO ORDER TO SHOW CAUSE
                                                         )
                                                         )
                                                         )
 UTAH VALLEY UNIVERSITY, a public university
                                                         )
                  and
                                                         )
   JARED LESSER dba JL HOME DESIGN
                                                         )
                                                         )
                                                         )
                                                         )
                                                         )


                                        RESPONSE TO ORDER TO SHOW CAUSE

            On June 7, 2019, I filed this lawsuit based on a case that the Court dismissed approximately
    eight days earlier at my request. I filed the case hastily because I was afraid that if I waited, I might
    miss a deadline of which I was unaware.
            The main obstacle that has prevented me from serving the defendants is the knowledge that my
    complaint contains several defects that I need to rectify. I am under the impression that the best way
    for me to handle the problem is to file a first amended complaint, which I would have limited time to
    deliver after the serving the defendants with the originating complaint. This would, of course, be in
    addition to dealing with any issues arising from the defendants' responses.
            My plan is to delay serving the defendants until I am better prepared to respond with an
    amended complaint. The amended complaint should contain claims that demonstrate a pattern of
    racketeering more closely related to the theft of intellectual property that is at the root of the case. It
    might also name additional defendants related to those claims. The claims fundamental to my injury
    are likely to remain largely unchanged.
            As I stated in the complaint, I believe that I shouldn't have been suspicious that I was stolen
    from until at least April of 2016, but the nature of the injury wasn't discovered until September.
    Therefore, I don't think that the early filing date will provide me with an advantage or negatively affect
    the defendants until at least April of 2020, from a statute of limitations perspective anyway.


                                                                                                      Page 1 of 2
              Case 2:19-cv-00397-TC Document 6 Filed 01/24/20 Page 2 of 2


      RESPECTFULLY SUBMITED this 21st day of January, 2020.

           Date of signing:         01/21/2020

           Signature of Plaintiff
           P1inted Name of Plaintiff     Travis Cracraft




                                    CERTIFICATE OF MAILING
     I certify that on January 2l8\ 2020, I mailed the foregoing, RESPONSE TO ORDER TO SHOW
CAUSE, to the Court.




                                       Travis Cracraft




                                                                                         Page 2 of 2
